Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement dated October 14, 2022 (“Restriction”) required Applicant to elect species for examination.  See Restriction at 2–4. A reply dated November 7, 2022 (“Reply”) elected Species 1 and 3 with traverse.  See Reply at 9.  Applicant argues that the restriction requirement is improper because “it does not provide any reason why the alleged species are mutually exclusive” and “does not provide any reasons why there would be any undue burden on the Examiner.”   See Reply at 10.  Both arguments are not persuasive.
	As noted in the Restriction Requirement: 
	“Species 1 and 2 are independent or distinct because the I/O pattern is detected based on
	different criteria. Compare write address of Species 1 with write data of Species 2. 	Species 3 and 4 are independent or distinct because the verification level is changed in a 	different manner.  Compare verification level increases of Species 3 with verification 	level decrease in Species 4. Furthermore, the Specification describes Species 3 in 	connection with the embodiment of Figure 11, while Species 4 is described in the 	connection with a different embodiment of Figure 17. See Specification at ¶¶ 141, 159.”
	Restriction at 2.
	Thus, the Restriction clearly indicates why each species grouping is mutually exclusive.
	Furthermore, the Restriction states “each species is directed to a different embodiment and requires a different field of search.”  Restriction at 3.  Conducting a different field of search for different embodiments associated with each species grouping creates an undue examination burden.
	For these reasons, the requirement is still deemed proper and is therefore made final.  Claims 1–6, 8–14, and 18–20 are examined1, and claims 7 and 15–17 are withdrawn from consideration. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement dated August 4, 2021 has been considered.
35 U.S.C. 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4–6, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 9,025,374 B2)(“Yang”).

Regarding claim 1, Yang discloses: 
	receiving a write command (Figure 4: 402),
	 a write address (Figure 3: 308) and write data (Figure 3: 111) to be programmed (see 7:18–30, Figure 4: 404)); 
	 receiving offset information (Figure 4: result of step 410) representing a verification level (see 8:41–55 (discussing determining data retention/program disturb errors using tracking data)),
	 the offset information being provided when the write data corresponds to a distribution deterioration pattern by checking an input/output (I/O) pattern of the write data (see 6:17–54, 8:41–55); 
	and when the offset information is received, programming the write data based on the offset information such that at least one state among a plurality of states (Figure 2: Erase, A–C) included in a distribution of threshold voltages of memory cells in which the write data is stored is changed (see 6:17–54, 11:65–12:7 (discussing adjusting read voltages Va, Vb, Vc); see also Figure 2: 220, Figure 4: 412, 416, 418, 422).

Regarding claim 2, Yang discloses: 
	wherein the distribution deterioration pattern includes a first deterioration pattern associated with data retention characteristic and a second deterioration pattern associated with read disturbance characteristic (see 8:41–46).

Regarding claim 4, Figure 2 of Yang discloses: 
	the plurality of states include a first state (222) through an N-th state (228), 
	where N is a natural number greater than or equal to two (N equals 4), 
	the first state corresponds to a lowest voltage level (Erase), 
	and the N-th state corresponds to a highest voltage level (C),
	 when the write data corresponds to the first deterioration pattern,
	 the write data is programmed such that an interval between an (N-1)-th state and the N-th state increases, and when the write data corresponds to the second deterioration pattern, the write data is programmed such that an interval between the first state and a second state increases (see 9:19–39, 9:64-–10:13 (discussing increasing read voltages Va–Vc).

Regarding claim 5, Yang discloses: 
	wherein receiving the offset information includes: detecting the I/O pattern of the write data; when the write data corresponds to the distribution deterioration pattern and it is required to change the verification level, selecting an improved verification level; and generating and providing the offset information including the improved verification level (see 6:17–54, 8:41–55  11:65–12:7).

Regarding claim 6, Yang discloses: 
	wherein the I/O pattern of the write data is detected based on the write address (see 7:18–23).

Regarding claim 10, Yang discloses: 
	storing the improved verification level (see 11:23–28). 

Regarding claim 19
	Claim 19 recites substantially the same subject matter as that recited in claim 1.  Thus, claim 19 is rejected for similar reasons set forth in the rejection of claim 1. 
	Moreover, the claim is an apparatus claim that recites a memory cell array and processing circuitry.  These claim limitations are clearly anticipated by Yang at 12:7–16 and Figure 1:104.
The claim does not further define the apparatus in terms of structure, but recites what the apparatus does (i.e. receive a write command, write address, write data, offset information, and provide offset information). “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).  As previously discussed, Yang clearly anticipates the structure of the apparatus.  Because claim 19 does not include any other structural limitations, the manner in which the apparatus operates does not distinguish it from the prior art apparatus.
	Moreover, the MPEP explains that Examiners are to presume claimed functions are
inherent when the prior art apparatus is substantially identical to the claimed apparatus. See
MPEP 2112.01(I) (“Product and Apparatus Claims – When the Structure Recited in the
Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are
Presumed to be Inherent”).  Because the prior art apparatus is substantially identical to the
claimed apparatus, the claimed functions are presumed inherent in the prior art apparatus. See MPEP 2112.01(I).
	This presumption is rebuttable by Applicant either (1) showing the prior art
device and claimed device are not the same or (2) providing evidence that the prior art device is
incapable of performing the claimed functions. See In re Ludtke, 441 F.2d 660, 664 (CCPA
1971); see also MPEP 2112.01(I)(“When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence. See MPEP 2145(I).
35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 5 above, and further in view of Choi et al. (US 2019/0362796 A1)(“Choi”).

Regarding claim 8
	Yang does not disclose: the improved verification level is selected based on a preset look-up table (LUT).  However, Choi is relied upon to disclose a look-up table.
	Both Yang and Choi disclose adjusting the read voltage levels of memory cell threshold distributions based on data retention characteristics.  See Yang at 6:17–54, 8:41–55, 11:65–12:7; Choi at ¶26, 50.  Thus, Yang and Choi are in similar fields of endeavor.
	Choi further discloses a look-up table for storing “optimum read reference voltages.”  Choi at ¶ 74.  In particular, Figure 3 of Choi depicts a look-up table 48 “obtained by tuning . . . default read reference voltages . . . to be higher or lower by a predetermined amount.” Id. at ¶ 54.
	In view of the disclosure of Choi, it would have been obvious to one of ordinary skill in the art to configure the device of Yang with a pre-set look-up table for storing updated read voltage levels.  Such a modification involves applying a known technique of storing data in a look-up table to a known method of updating read reference voltages based on data degradation, to yield predictable results of improved data reliability based on updated read voltages. See MPEP 2143(I)(D).

Regarding claim 9
	Choi further discloses: updating the LUT used to select the improved verification level in real time. See Choi at ¶¶ 57, 60.

Claims 11–14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.

Regarding claim 11, Figure 2 of Yang discloses: 
	the plurality of states include a first state  (222) through an N-th state (228), 
	where N is a natural number greater than or equal to two (N equals 4), 
	the first state corresponds to a lowest voltage level (Erase),
	 and the N-th state corresponds to a highest voltage level (C),
	 and programming the write data includes: changing an N-th verification level among a first verification level through the N-th verification level based on the offset information such that the N-th state is changed (see 9:19–39, 9:64-–10:13 (discussing increasing read voltages Va–Vc),
	 the first verification level through the N-th verification level corresponding to the first state through the N-th state, respectively (see Figure 2).
	Yang does not disclose: performing a program loop once or more on the write data based on the first verification level through the N-th verification level including the changed N-th verification level.  However, it would have been obvious to one of ordinary skill in the art to use the adjusted read reference voltages discussed at 9:19–39, 9:64–10:13 in subsequent program operations such as write command 402 of Figure 4 in order to improve data reliability as opposed to using non-adjusted read reference voltages.  See 4:15–22.

Regarding claim 12, Yang discloses: 
	wherein the N-th verification level increases, and an interval between an (N-1)-th state and the N-th state increases (see 9:19–39, 9:64-–10:13 (discussing increasing read voltages Va–Vc).
Regarding claim 13, Yang discloses: 
	additionally changing at least one of the first verification level through an (N-1)-th verification level based on the offset information (see 9:19–39, 9:64-–10:13 (discussing increasing read voltages Va–Vc).

Regarding claim 14, Yang discloses: 
	wherein an entire width of the distribution of threshold voltages is maintained even when at least one of the first verification level through the N-th verification level is changed. Compare distribution 210 of Figure 2 with distribution 220 of Figure 2.
Allowable Subject Matter
	Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 20 is allowed.  The claim is allowed because the prior art does not disclose, when considering the claim as a whole:
	“detecting, by the memory controller, an input/output (I/O) pattern of the write data; 	selecting, by the memory controller, an improved verification level when it is determined 	that the write data is write cold data or read hot data, the write cold data being data that is 	written less than a first number of times, the read hot data being data that is read more 	than a second number of times .  . .  
	[and]
	when the write data is the write cold data, the at least one state is changed such that an 	interval between an (N-1)-th state and the N-th state increases, and wherein, when the 	write data is the read hot data, the at least one state is changed such that an interval 	between the first state and a second state increases.”
 Relevant Prior Art
	Alrod et al. (US 9,431,125 B2) discloses dynamically adjusting cell distribution verify voltage levels.  See Figure 10: 1010, Figures 7–9.
	Ueno et al. (US 10,109,353 B2) discloses adjusting verification voltages in a program operation according to cell distribution pass loop number (NAP).  See 17:25 – 18:36, Figure 8: S8.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        November 29, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Reply indicates that claims 1–6, 8–14, and 17–20 correspond to elected Species 1 and 3.  Claim 17 is not included in the elected Species because it depends on claim 15 of non-elected Species 4.  Thus, claim 17 is withdrawn from consideration.